DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                          JOSEPH KELLEY,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                              No. 22-848



                         September 14, 2022


Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Lee County; J. Frank Porter, Judge.


PER CURIAM.

     Affirmed.

NORTHCUTT, KELLY, and SMITH, JJ., Concur.


Opinion subject to revision prior to official publication.